801 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buddy I. BOONE, Plaintiff-Appellant,v.Frank MCGUIRT, Sheriff;  Randy Cox, Detective; Tommy Allan,Jailer, Defendants-Appellees.
No. 86-7165.
United States Court of Appeals,Fourth Circuit.
Submitted July 18, 1986.Decided Sept. 12, 1986.

Buddy I. Boone, appellant pro se.
William McBlief, Sanford L. Steelman, for appellees.
W.D.N.C.
DISMISSED.
Before ERVIN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM.


1
Buddy Boone filed this 42 U.S.C. Sec. 1983 civil rights claim alleging that he had been improperly extradited and that he was deprived of his medicine and $300 cash.  The district court refused to grant an extension of time for Boone to file a certificate of service and dismissed the suit.  Boone appealed, and the defendants have moved to dismiss the appeal for lack of jurisdiction.


2
A party has 30 days to file an appeal in a civil suit.  Fed.R.App.P. 4(a)(1).  A timely notice of appeal is jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Boone filed this appeal almost three months after the order was entered.


3
In addition, the order refusing to grant an extension of time to file a certificate of service is not a final appealable order.  Nor did the district court certify the order as requiring immediate appeal under 28 U.S.C. Sec. 1292(b).  Finally the order is not appealable under the "collateral order doctrine" of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949) .


4
We therefore dismiss the appeal for lack of jurisdiction.  Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.

DISMISSED